DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure (IDS) submitted 1/4/2022 has been considered by the Examiner.
Claim Status
Applicant’s amendments in the response filed on 1/4/2022 has been considered by the amendment. Currently, claims 2-4, and 7-18 are pending, claims 2-3, 7-8, 11 and 15 have been amended, claims 1, 5, and 6 are canceled, and claims 17-18 are newly added. Applicant’s amendment to claims 2 and 3 have obviated the previously filed claim objections. A complete action on the merits of claims 2-4 and 7-18 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) and in further view of Yamazaki (2005/0203597).
Regarding claim 2, Fleischman teaches a surgical device for creating a linear or curvilinear coagulation lesion in a soft tissue of an organ (Abstract. A surgical device integrating a suction mechanism with a coagulation mechanism is provided for improving lesion creation capabilities), the device comprising: 
a body having a housing at a distal end, the housing having an elongated opening (3, Fig. 1 A);
an energy transfer element located within the housing (8, Fig. 1 A) and having an exposed portion at an opening in the housing (Par. 77. The housing 3 includes an element 8 and an opening that expose the element 8 to tissue. The element 8 may be an electrode or vibration element as discussed herein), wherein the energy transfer element comprises a helical electrode, wherein the helical electrode comprises a plurality of turns forming an electrode (electrodes 8, Fig. 1A).
a first diagnostic assembly where the diagnostic element assembly comprises at least one diagnostic electrode, it teaches the vacuum-integrated coagulation probes (in FIGS. 1A to 1C, 2A to 2E, 3, 4A to 4C, 5A and 5B, 6A to 6F, and 7A to 71) may be used as theranostic probes. A stimulator/pacemaker is connected to the electrical connections 14 at the handle of the theranostic probe. The stimulator 
Fleischman does not specifically teach a first diagnostic element assembly positioned within the helical electrode wherein the diagnostic element assembly secured to the energy transfer element, wherein the at least one diagnostic electrode is located within a gap between adjacent turns of the plurality of turns of the helical electrode.
However, Yamazki teaches an energy transfer element comprising a helical electrode (high frequency current carrying electrode 5), a first diagnostic element assembly positioned within the helical electrode secured to the energy transfer element (temperature sensor 6) located between a gap between adjacent turns of the plurality of turns of the helical electrode (Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position a first diagnostic element assembly within the helical electrode such that the it is secured to the energy transfer element so that during the course of ablation treatment the temperature sensor senses the temperature surrounding the helical energy transfer element for the purposes of adjusting treating accordingly. 
Claims 2-4, 11, and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) and in further view of Hill (2002/0165532).
a surgical device for creating a linear or curvilinear coagulation lesion in a soft tissue of an organ (Abstract. A surgical device integrating a suction mechanism with a coagulation mechanism is provided for improving lesion creation capabilities), the device comprising: 
a body having a housing at a distal end, the housing having an elongated opening (3, Fig. 1 A);
an energy transfer element located within the housing (8, Fig. 1 A) and having an exposed portion at an opening in the housing (Par. 77. The housing 3 includes an element 8 and an opening that expose the element 8 to tissue. The element 8 may be an electrode or vibration element as discussed herein), wherein the energy transfer element comprises a helical electrode, wherein the helical electrode comprises a plurality of turns forming an electrode (electrodes 8, Fig. 1A).
a first diagnostic assembly where the diagnostic element assembly comprises at least one diagnostic electrode, it teaches the vacuum-integrated coagulation probes ( in FIGS. 1A to 1C, 2A to 2E, 3, 4A to 4C, 5A and 5B, 6A to 6F, and 7A to 71) may be used as theranostic probes. A stimulator/pacemaker is connected to the electrical connections 14 at the handle of the theranostic probe. The stimulator delivers pacing pulses to the electrode(s) 8 that is/are held into engagement with the soft tissue surface to stimulate electrical propagation through the atria or ventricles and determine if the therapeutic procedure achieved the desired results (Pa163).
Fleischman does not specifically teach a first diagnostic element assembly positioned within the helical electrode wherein the diagnostic element assembly secured to the energy transfer element, wherein the at least one diagnostic electrode is located within a gap between adjacent turns of the plurality of turns of the helical electrode.
However, Hill teaches an energy transfer element comprising a helical electrode (the helical section 116 delivers ablation energy via electrodes 114 [0041]), a first diagnostic element assembly positioned within the helical electrode secured to the energy transfer element (temperature sensors 118) located between a gap between adjacent turns of the plurality of turns of the helical electrode (Fig. 10 sensors 118 are located within a gap and between turns of helical section 116). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position a first diagnostic element assembly within the helical electrode such that the it is secured to the energy transfer element in order to provide for ablation and sensing. 
Regarding claim 3, Fleischman in view of Hill teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the exposed portion of the energy transfer element is capable of creating the linear or curvilinear coagulation lesion in the soft tissue (Par. 103. The openings 10 also orient the edges of the electrode(s)/vibrational element(s) 8, commonly associated with high current densities (when using radiofrequency energy) transmitted into the soft tissue, to create a continuous, consistent lesion throughout the length of the electrode(s) 8 without producing hot spots that interfere with creating lesions having consistent depth and width).
Regarding claim 4, Fleischman in view of Hill teaches the limitations of claim 3 as previously rejected above. Hill provides wherein the exposed portion of the energy 
Regarding claim 11, Fleischman in view of Hill teaches the limitations of claim 2 as previously rejected above. Hill teaches further comprising a second diagnostic element assembly positioned within the helical electrode (second set of temperature sensors 118). 
Regarding claim 13, Fleischman in view of Hill teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing is flexible to conform to a surface of the soft tissue (Par. 92, the housing 3 of the probe will be flexible to accommodate maneuvering of the probe 2 to the site and to conform to tissue surfaces for formation of a seal), the housing including a main cavity containing the energy transfer element (main lumen 6, Fig. 1D).
Regarding claim 14, Fleischman in view of Hill teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing comprises a fluid delivery lumen (Par. 82. fluid delivery lumen (or perfusion lumen) 16 is in fluid contact with the element 8 such that fluid may be delivered to the element and tissue while a suction is applied through the main lumen 6.) and a vacuum lumen (Par. 107. vacuum lumen 6 may be used to pull fluid) both in fluid communication with a main cavity of the housing (Par. 88 the main lumen 6 (and any fluid delivery lumen) such that application of a vacuum through the vacuum lumen causes fluid to flow through the fluid lumen simultaneously causes the opening to form a seal against the tissue [0082]). 

Regarding claim 16, Fleischman in view of Hill teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the energy transfer element comprises an outer surface that engages the soft tissue to create the lesion having at least one of a linear or curvilinear coagulation lesion and where the at least one diagnostic electrode is recessed from the outer surface of the energy transfer element (Fig. 2A, 2B). 
 Regarding claim 17, Fleischman in view of Hill teaches the limitations of claim 11 as previously rejected above. Hill teaches wherein the second diagnostic element assembly is spaced apart longitudinally from the first diagnostic element assembly (second set of temperature sensors 118). 
Regarding claim 18, Fleischman in view of Hill teaches the limitations of claim 2 as previously rejected above. Hill teaches wherein the second diagnostic element assembly comprises at least one diagnostic electrode secured to the energy transfer element, wherein the at least one diagnostic electrode is located within a gap between adjacent turns of the plurality of turns of the helical electrode (Fig. 10). 
Claims 2-3, 7, and 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) and in further view of Taimisto (Pub. No 2009/0018534). 
Regarding claim 2, Fleischman teaches a surgical device for creating a linear or curvilinear coagulation lesion in a soft tissue of an organ (Abstract. A surgical device integrating a suction mechanism with a coagulation mechanism is provided for improving lesion creation capabilities), the device comprising: 
a body having a housing at a distal end, the housing having an elongated opening (3, Fig. 1 A);
an energy transfer element located within the housing (8, Fig. 1 A) and having an exposed portion at an opening in the housing (Par. 77. The housing 3 includes an element 8 and an opening that expose the element 8 to tissue. The element 8 may be an electrode or vibration element as discussed herein), wherein the energy transfer element comprises a helical electrode, wherein the helical electrode comprises a plurality of turns forming an electrode (electrodes 8, Fig. 1A).
a first diagnostic assembly where the diagnostic element assembly comprises at least one diagnostic electrode, it teaches the vacuum-integrated coagulation probes ( in FIGS. 1A to 1C, 2A to 2E, 3, 4A to 4C, 5A and 5B, 6A to 6F, and 7A to 71) may be used as theranostic probes. A stimulator/pacemaker is connected to the electrical connections 14 at the handle of the theranostic probe. The stimulator delivers pacing pulses to the electrode(s) 8 that is/are held into engagement with the soft tissue surface to stimulate electrical propagation through the atria or ventricles and determine if the therapeutic procedure achieved the desired results (Pa163).
 a first diagnostic element assembly positioned within the helical electrode wherein the diagnostic element assembly secured to the energy transfer element, wherein the at least one diagnostic electrode is located within a gap between adjacent turns of the plurality of turns of the helical electrode.
However, Taimisto teaches an energy transfer element comprising a helical electrode (16, Fig. 2), a first diagnostic element assembly positioned within the helical electrode (18, Fig. 2) and secured to the energy transfer element (Fig. 6, mapping catheter 18 is broadly interpreted as being movably secured to energy transfer element 16) located between a gap between adjacent turns of the plurality of turns of the helical electrode (electrodes 58 of mapping catheter 18 are located between a gap and adjacent turns of helical electrode 18). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position a first diagnostic element assembly within the helical electrode such that the it is secured to the energy transfer element in order to provide for ablation and sensing. 
Regarding claim 3, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the exposed portion of the energy transfer element is capable of creating the linear or curvilinear coagulation lesion in the soft tissue (Par. 103. The openings 10 also orient the edges of the electrode(s)/vibrational element(s) 8, commonly associated with high current densities (when using radiofrequency energy) transmitted into the soft tissue, to create a continuous, consistent lesion throughout the length of the electrode(s) 8 without 
Regarding claim 7, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches where the first diagnostic element assembly comprises the at least one diagnostic electrode located on a flexible base member, (electrodes 34 of mapping catheter 18 located on flexible catheter body 62, Fig. 2) where the helical electrode passes through a portion of the flexible based member (electrodes 34 of ablation catheter 16 passes through the perimeter of 62).
Regarding claim 8, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches wherein the first diagnostic element assembly comprises a flexible base member such that the at least one diagnostic electrode is located on the flexible base member (electrodes 34 of mapping (electrodes 34 of mapping catheter 18 located on flexible catheter body 62, Fig. 2).
Regarding claim 11, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches further comprising a second diagnostic element assembly positioned within the helical electrode (a second electrode 58 of mapping catheter 18 and positioned within helical ablation catheter 16). 

    PNG
    media_image1.png
    471
    734
    media_image1.png
    Greyscale


Regarding claim 13, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing is flexible to conform to a surface of the soft tissue (Par. 92, the housing 3 of the probe will be flexible to accommodate maneuvering of the probe 2 to the site and to conform to tissue surfaces for formation of a seal), the housing including a main cavity containing the energy transfer element (main lumen 6, Fig. 1D).
Regarding claim 14, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing comprises a fluid delivery lumen (Par. 82. fluid delivery lumen (or perfusion lumen) 16 is in fluid contact with the element 8 such that fluid may be delivered to the element and tissue while a suction is applied through the main lumen 6.) and a vacuum lumen (Par. 107. vacuum lumen 6 may be used to pull fluid) both in fluid communication with a main cavity of the housing (Par. 88 the main lumen 6 (and any fluid delivery lumen) such that application of a vacuum through the vacuum lumen causes fluid to flow through the fluid lumen simultaneously causes the opening to form a seal against the tissue [0082]).
Regarding claim 15, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches a lip about at least a portion 
Regarding claim 16, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the energy transfer element comprises an outer surface that engages the soft tissue to create the lesion having at least one of a linear or curvilinear coagulation lesion and where the at least one diagnostic electrode is recessed from the outer surface of the energy transfer element (Fig. 2A, 2B). 
Regarding claim 17, Fleischman in view of Taimisto teaches the limitations of claim 11 as previously rejected above. Taimisto teaches wherein the second diagnostic element assembly is spaced apart longitudinally from the first diagnostic element assembly (annotated Fig. 2 above). 
Regarding claim 18, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches wherein the second diagnostic element assembly comprises at least one diagnostic electrode secured to the energy transfer element, wherein the at least one diagnostic electrode is located within a gap between adjacent turns of the plurality of turns of the helical electrode (annotated Fig. 2 above). 
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) in view of Taimisto (Pub. No 2009/0018534), and  in further view of Hjelle (Pub No. US 2008/0046054).
Regarding claim 8, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman in view of Taimisto does not teach where the first diagnostic element assembly comprises at least one aperture. 
However, Hjelle teaches an electrode assembly comprising electrodes (104, Fig. 1A) and a plurality of apertures (211a and 211b, Fig. 2). Hjelle further teaches the electrodes 104 are suitable for applying electrotherapy or electrostimulation to target tissue or for sensing electrical activity (Par. 35). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide a diagnostic element assembly with at least one aperture since Hjelle teaches that it would be capable of securing the electrode assembly to a structure (Par. 3). 
Regarding claim 9, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman in view of Taimisto and in further view of Kleen do not teach wing members. 
However, Hjelle teaches the electrode assembly comprises a plurality of wing members (208a and 208b, Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the diagnostic element assembly with wing members since Hjelle teaches that it permits the electrode assembly to wrap around the outer surface of a structure (Par. 15). 
Response to Arguments
(1) Fleischman (Pub. No 2007/0043351) and in further view of Yamazaki (2005/0203597), (2) Fleischman (Pub. No 2007/0043351) and in further view of Hill (2002/0165532), and (3) Fleischman (Pub. No 2007/0043351) in view of Taimisto (Pub. No 2009/0018534)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794